Citation Nr: 9902579	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. B.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

A review of the evidence of record discloses that during the 
pendency of the appeal, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, increased 
the schedular rating for the veteran's PTSD from 30 percent 
to 70 percent disabling, effective February 12, 1992.  In a 
communication received at the Board of Veterans Appeals 
(Board) in January 1999, the veteran wrote that he was 
withdrawing his claim on P.T.S.D.  A claimant may 
withdraw a notice of disagreement or substantive appeal at 
any time before the Board promulgates a decision.  
Accordingly, the issue of his entitlement to a rating in 
excess of 70 percent is not at issue.  38 C.F.R. § 20.204 
(1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained.

2.  The veteran's vertigo is reasonably associated with his 
period of active service.



CONCLUSION OF LAW

The veteran has vertigo which was incurred during his period 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board finds that the claim for 
service connection is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When the veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim and that no further assistance 
to the veteran is required in order to comply with the 
provisions of 38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between the 
disability and military service.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  If so, the claim is denied; if the 
evidence is in support of the claim or is within relative 
equipoise, the claim is allowed.  If, after careful review of 
all the evidence, a reasonable doubt arises regarding service 
connection, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), when a chronic 
disease is shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only when the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical or else would lead to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Evidence

A review of the service medical records shows no findings 
referable to vertigo.

The initial reference to vertigo was made in a treatment 
summary report from a local Vet Center, dated November 1, 
1993.  Notation was made by the social worker at the local 
Vet Center that the veteran had first been seen there in 
September 1993, when his complaints had included dizziness.  
He was subsequently service connected for disabilities which 
included bilateral hearing loss as a residual of a blast 
injury to the ears and tinnitus.  He and his representative 
argue that the blast injury he sustained in service, which 
was the basis for the establishment of service connection for 
hearing loss and for tinnitus, was also the cause of his 
vertigo.  In the alternative, he argues that his hearing loss 
and tinnitus could be the basis for the development of 
vertigo.

Of record is a February 1997 communication from Albert J. 
Rocha, M.D., to the effect that he had seen the veteran in 
December 1996.  He reported that the veteran had complained 
of tinnitus for the past several years and had hearing loss 
as well.  The veteran denied a recent history of head or neck 
injuries.  The physician indicated that the question arose as 
to whether the possibility existed that the blast injury 
might be contributing to the veteran's tinnitus and 
associated vertigo.  He opined that although the injury 
sustained was 28 years ago, it is at least likely as not to 
be associated with his current tinnitus.

In a March 1997 communication, Marvin W. Simmons, M.D., 
stated that he had examined the veteran in 1994, 1995 and 
1996.  (The reports of those examinations are of record and 
have been reviewed.)  He reported that he had reviewed the 
veteran's entire record.  He reported that at the time of the 
veteran's first visit in January 1994, his primary complaint 
was difficulty hearing, especially from his left ear, with 
dizziness.  The veteran reportedly had an attack of spinning 
dizziness in 1993.  He was taken to a hospital for emergency 
treatment.  He also stated that he had a sense of loss of 
balance, but had never fallen.  The physician noted the 
reported grenade explosion to the left ear in March 1968 in 
Vietnam caused pain and discharge of blood from the ear.  It 
was indicated that the veteran had worked as a car painter 
since discharge from service and in that profession he was 
subjected to a considerable amount of noise.  The veteran 
claimed that he wore hearing protection at all times.

Jerry L. Moore, M.D., examined the veteran in April 1997 for 
a complaint of vertigo.  The veteran stated that he had one 
episode that lasted about three hours.  He was then taken to 
a VA facility and given pills to control the vertigo.  He 
reported that sometimes he had fairly brief episodes, but 
they occurred almost daily and usually lasted 30 minutes or 
so.  The veteran reported that he underwent a blast injury in 
Vietnam, at which time one of his friends was killed as a 
mortar round or rocket round landed quite close to him.  He 
complained of a recent onset of tinnitus in the past several 
years and progressive hearing loss.

Current examination showed that both tympanic membranes were 
intact, but appeared slightly retracted and stiff to 
pneumatic otoscopy.

The physician stated that the hematorrhea of the left ear, 
which the veteran sustained in the blast injury, implied 
rupture of the tympanic membrane.  A blast with a concussion 
of that significance, he stated, sent that percussion wave 
through the round window and oval window into the cochlea and 
the balance apparatus.  The effects were not necessarily 
noticed immediately because he related there were 25,000 
nerve cells in each ear, but over time the accumulation of 
natural progression led the veteran to have an increasing 
aging of the normal hearing process and balance system.

He stated that the fact that the veteran did not have 
symptoms referable to the right ear was because the thickness 
of the skull protected the right ear from the blast injury by 
noise level at least by 30 decibels and by the percussion 
wave.  The physician added that although he suspected that 
good Eustachian tube ventilation might improve the veteran's 
hearing slightly in the left ear by about 10 decibels in the 
lower frequencies, the physician believed that the veteran's 
difficulties began with the blast injury damage to the inner 
ear structures with resultant symptoms of tinnitus and 
disequilibrium by the addition of time over the past 28 
years.

In a June 1997 communication, Dr. Simmons reported that he 
had again reviewed the veteran's medical files with regard to 
determining the etiology of the veteran's vertigo.  
Psychological evaluations were reviewed and the reports of 
examinations by otolaryngologists and the records of Dr. 
Rocha and Dr. Moore were also reviewed.  Dr. Simmons noted 
that there was nothing in the records, or the veteran's own 
statements, to indicate any equilibrium problems until 1993, 
a time 25 years after the grenade blast when he had his first 
vertiginous attack.  The veteran had reported subsequent 
attacks intermittently with a feeling of loss of balance.  
The physician also noted that immediately upon discharge from 
service, the veteran went to work for a truck repair shop, 
doing body, fender and paint jobs.  The veteran admitted that 
this was a noisy occupation.  Currently, the veteran was 
self-employed as a car painter.  It was the physicians 
conclusion that the veteran's disability picture suggested 
primary endolymphatic hydrops, Meniere's disease syndrome, 
with a differential diagnosis of benign paroxysmal postural 
vertigo.  He reported that a characteristic of equilibrium 
disturbances from disease was adaptation, which caused a 
decrease in the symptoms of dizziness over time.  Symptoms of 
dizziness and vertigo were noted at the time of injury and 
brought under control by the opposite inner ear and severed 
the nervous system in weeks.  The etiology of the paroxysmal 
postural vertigo disturbance was from chemical particles from 
some type of inner ear trauma, degeneration, post infections, 
or an unknown cause that disturbed the fluid that regulated 
the balanced system.  Meniere's syndrome disease usually had 
an unknown etiology, although it was known there was excess 
fluid in the channels of the peripheral vestibular areas.  
Meniere's syndrome disease could be secondary to head injury, 
inner ear surgery, systemic disorders, and autoimmune 
disease, and even from unknown causes.

The physician stated that the exact etiology of the vertigo 
after 25 years "can only be speculative."  He indicated that 
from the history and records review, he could find no other 
head injury than acoustic trauma with rupture of the left 
eardrum membrane.  It was added that a skull fracture could 
be ruled out.  There was no indication of temporal bone 
fracture in the medical records, subsequent history or 
findings.

In response to a question as to whether it was possible for 
vertigo to be related to any or blast injury, hearing loss or 
tinnitus; the physician responded that such relationships 
were possible.  He noted that the blast injury to the left 
middle ear was evidenced by the rupture of the eardrum 
membrane.  The inner ear injury produced vertigo at the time 
of impact.  He added, however, that over a period of time 
adaptation had occurred with no dizziness, and a return to a 
normal state.  Hearing loss and tinnitus could be associated 
with the vertigo symptoms secondary to disruption of the 
vestibular balancing system.

When asked to provide an opinion as to the etiology of the 
vertigo, the physician stated that the etiology could be from 
"physical trauma, systemic diseases, ototoxic drugs including 
certain chemicals and from possibly alcohol abuse, drug 
abuse, certain antibiotics, an inner ear fistula, vestibular 
neuronitis, and more often than not, an uncertain etiology."

The physician made reference to medical articles the veteran 
had submitted.  He noted that in the veteran's case, acoustic 
trauma had occurred in service.  However, he noted that one 
of the articles submitted by the veteran contained the 
comment that vertigo had been found to occur due to physical 
trauma.  A very small percentage of patients remembered 
vertigo, but vertigo subsided before the end of three weeks.  
None of the 35 patients referred to in the article, had 
experienced long-term post-traumatic vertigo, either constant 
or episodic.  All denied post injury vertigo.

The specialist concluded that, at the time of the veteran's 
discharge from service, he asserted that he felt he had a 
loss of hearing in the left ear.  The physician made 
reference to the veteran working in a noisy occupation 
following service.  He believed with "reasonable medical 
certainty" the increasing hearing loss, now also involving 
the right ear with tinnitus, resulted from the veteran's post 
service occupation working in a noisy environment without ear 
protectors.  He noted that even with the ear protectors, 
there was a gradual loss of hearing and the attenuation might 
be only up to 30 decibels.  The occupational noise level was 
greater.  He commented that "from my research and from over 
50 years of personal experience, my conclusion is that [the 
veteran's] present vertigo is not related to the blast injury 
nearly a quarter of a century ago.  It is not related to the 
injury of his middle ear or the peripheral vestibular system.  
The period is just too long and not characteristic of vertigo 
resulting from acoustic trauma."  (Bold print used by the 
physician.)  He did not believe that the acoustic trauma 25 
years previously could precipitate a degeneration of the 
inner ear elements leading to the vertigo the veteran was 
currently experiencing.  He stated the veteran's vertigo was 
not caused by hearing loss or tinnitus.

Analysis

From a review of the foregoing, it is clear that there are 
differing opinions regarding the etiology of the veteran's 
vertigo.  Two physicians have expressed the opinion that it 
is at least as likely as not that the veteran's current 
vertigo is associated with the blast injury sustained in 
service on either a direct basis or as secondary to the 
service connected hearing loss and tinnitus.  These opinions 
are sufficient for service connection to be granted.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1990).  However, another 
physician expressed the opinion that the vertigo was not 
directly related to the blast injury.  He made clear that he 
had reviewed the evidence of record, including medical 
articles, and he expressed his opinion in a reasoned and 
forceful manner.  His conclusion was that there was too long 
a period between the blast injury and the initial 
documentation of vertigo and that the veterans disability 
picture was not characteristic of vertigo due to acoustic 
trauma.  However, the undersigned notes that in his detailed 
comments, the physician acknowledged that it was possible for 
vertigo to be related to a blast injury, hearing loss or 
tinnitus.  

While the physician who made these comments is a certified 
otolaryngologist, one of the two physicians who concluded 
that there was at least as likely as not a causal connection, 
is also a certified otolaryngologist.

The Board notes that the veteran was awarded the Purple Heart 
Medal and received the Combat Infantryman Badge for his 
service in Vietnam.  Where a veteran engaged in combat, 
satisfactory lay evidence that injury or disease was incurred 
in service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 1994); Collette v. 
Brown, 82 F.3d 389 (Fed.Cir. 1996); 38 C.F.R. § 3.304 (1998).

The evidence shows a lack of continuity of complaints 
regarding vertigo for many years between service discharge 
and the 1990's, but the service records do show the that a 
blast injury was sustained in service.  The veteran is 
competent to report that he experienced vertigo after that 
injury.  All of the medical opinions of record indicate that 
it is at least possible that vertigo can be associated with a 
blast injury.  Although the undersigned is impressed by the 
time taken by the physician who expressed the opinion that 
there is no relationship, the Board believes that the nature 
of the veteran's service and the opinions from the two other 
physicians, including one who is a certified 
otolaryngologist, put the evidence in equipoise.  That being 
the case, the Board resolves reasonable doubt in the 
veterans favor, and concludes that service connection for 
vertigo is warranted.


ORDER

Service connection for vertigo is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
